Name: Commission Directive 2008/87/EC of 22 September 2008 amending Directive 2006/87/EC of the European Parliament and of the Council laying down technical requirements for inland waterway vessels (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  maritime and inland waterway transport;  transport policy
 Date Published: 2008-09-23

 23.9.2008 EN Official Journal of the European Union L 255/5 COMMISSION DIRECTIVE 2008/87/EC of 22 September 2008 amending Directive 2006/87/EC of the European Parliament and of the Council laying down technical requirements for inland waterway vessels (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2006/87/EC of the European Parliament and of the Council of 12 December 2006 laying down technical requirements for inland waterway vessels and repealing Council Directive 82/714/EEC (1), and in particular the first sentence of Article 20, paragraph 1, thereof, Whereas: (1) Since the adoption of the Directive in December 2006 amendments to the Rhine Vessel Inspection Regulation have been agreed pursuant to Article 22 of the Revised Convention for Rhine Navigation. It is therefore necessary to amend Directive 2006/87/EC accordingly. (2) It should be ensured that the Community vessel certificate and the vessel certificate delivered in accordance with the Rhine Vessel Inspection Regulation are issued on the basis of technical requirements which guarantee an equivalent level of safety. (3) In order to avoid distortions of competition as well as different levels of safety, the amendments to Directive 2006/87/EC must be implemented as quickly as possible. (4) The measures provided for in this Directive are in accordance with the opinion of the Committee referred to in Article 7 of Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters certificates for the carriage of goods and passengers by inland waterway (2), HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 2006/87/EC is amended in accordance with Annex I to this Directive. Article 2 Annexes V and VI to Directive 2006/87/EC are amended in accordance with Annex II to this Directive. Article 3 Member States which have inland waterways as referred to in Article 1(1) of Directive 2006/87/EC shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 30 December 2008. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 4 This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States which have inland waterways as referred to in Article 1(1) of Directive 2006/87/EC. Done at Brussels, 22 September 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 389, 30.12.2006, p. 1. (2) OJ L 373, 31.12.1991, p. 29. ANNEX I Annex II to Directive 2006/87/EC is amended as follows: 1. The table of contents is amended as follows: (a) The title of Article 2.18 is replaced by: Article 2.18  Unique European Vessel Identification Number. (b) The title of Article 6.09 is replaced by: Article 6.09  Acceptance and periodical inspections. (c) The following Article 10.03c is inserted: Article 10.03c  Permanently installed firefighting systems for protecting objects. 2. In Article 2.07, paragraph 1, the term official number is replaced by European Vessel Identification Number. 3. Article 2.17 is amended as follows: (a) In paragraph 2 the following sentence is added: They shall update the register mentioned in paragraph 1 accordingly. (b) The following paragraph 3 is added: 3. In order to perform administrative measures for maintaining safety and ease of navigation and for implementation of Articles 2.02 to 2.15 as well as Articles 8, 10, 11, 12, 15, 16 and 17 of this Directive read only access to the register in accordance with the model set out in Annex VI will be granted to competent authorities of other Member States, Contracting States of the Mannheim Convention and, as far as an equivalent level of privacy is guaranteed, to third countries on the basis of administrative agreements. 4. Article 2.18 is replaced by the following: Article 2.18 Unique European Vessel Identification Number 1. The unique European Vessel Identification Number (ENI), in the following referred to as European Vessel Identification Number, consists of eight Arabic numerals according to Appendix III. 2. The competent authority having issued a Community certificate shall enter on that Community certificate the European Vessel Identification Number. Unless the craft possesses a European Vessel Identification Number at the time of issue of the Community Certificate it shall be assigned to that craft by the competent authority of the Member State in which the craft has been registered or has its home port. As far as craft from countries where an assignation of a European Vessel Identification Number is not possible are concerned the European Vessel Identification Number to be entered on the Community certificate shall be assigned by the competent authority issuing that Community certificate. 3. Only one single European Vessel Identification Number can be assigned to one craft. The European Vessel Identification Number is issued only once and remains unchanged throughout the whole lifetime of the craft. 4. The owner of a craft, or his representative, shall apply to the competent authority for assignment of the European Vessel Identification Number. The owner or his representative shall also be responsible for having the European Vessel Identification Number which is entered in the Community certificate affixed to the craft. 5. Each Member State shall notify the Commission of the competent authorities responsible for assigning European Vessel Identification Numbers. The Commission shall keep a register of those competent authorities and of competent authorities notified by third countries, and shall make the register available to the Member States. On request this register shall also be made available to competent authorities of third countries. 6. Each competent authority in accordance with paragraph 5 shall make all necessary arrangements in order to inform all other competent authorities listed in the register kept in accordance with paragraph 5 of each European Vessel Identification Number it assigns as well as of data for the identification of the vessel set out in Appendix IV. These data may be made available to competent authorities of other Member States, Contracting States of the Mannheim Convention and, as far as an equivalent level of privacy is guaranteed, to third countries on the basis of administrative agreements in order to perform administrative measures for maintaining safety and ease of navigation and for implementation of Articles 2.02 to 2.15 and Article 2.18(3) as well as Articles 8, 10, 11, 12, 15, 16 and 17 of this Directive. 5. In Article 2.19, paragraph 2, second subparagraph, the term official number is replaced by European Vessel Identification Number. 6. Article 6.02(1) is replaced by the following: 1. If the steering apparatus has a powered drive unit, a second independent drive unit or an additional manual drive shall be present. In case of failure or malfunction of the drive unit of the rudder system, the second independent drive unit or the manual drive has to be in operation within 5 seconds. 7. Article 6.03 is replaced by the following: Article 6.03 Hydraulic steering apparatus drive unit 1. No other power consumers may be connected to the hydraulic steering apparatus drive unit. 2. Hydraulic tanks shall be equipped with a warning system that monitors a dropping of the oil level below the lowest content level needed for safe operation. 3. The dimensions, design and arrangement of the pipework shall as far as possible exclude mechanical damage or damage resulting from fire. 4. Hydraulic hoses are: (a) only permissible, if vibration absorption or freedom of movement of components makes their use inevitable; (b) to be designed for at least the maximum service pressure; (c) to be renewed at the latest every eight years. 5. Hydraulic cylinders, hydraulic pumps and hydraulic motors as well as electric motors shall be examined at the latest every eight years by a specialised firm and repaired if required. 8. Article 6.07(2) is amended as follows: (a) The introductory phrase is replaced by the following: An optical and acoustic alarm shall be present at the steering position to signal the following: (b) Point (a) is replaced by the following: (a) oil level of the hydraulic tanks falling under the lowest content level in accordance with Article 6.03(2) and decrease of service pressure of the hydraulic system; 9. Article 6.09 is replaced by the following: Article 6.09 Acceptance and periodical inspections 1. The correct installation of the steering system shall be inspected by an inspection body. For this purpose the inspection body can require the following documents: (a) description of the steering system; (b) drawings of and information on the steering apparatus drive units and the steering control; (c) information concerning the steering apparatus; (d) electrical wiring diagram; (e) description of the rate-of-turn regulator; (f) operating and maintenance instructions for the steering system. 2. Operation of the entire steering system shall be checked by means of a navigation test. If a rate-of-turn regulator is installed it shall be checked that a predetermined course can be reliably maintained and that bends can be negotiated safely. 3. Power-driven steering systems shall be inspected by an expert: (a) before being put into service; (b) after a failure; (c) after any modification or repair; (d) regularly at least every three years. 4. The inspection has to cover at least: (a) a check of conformity with the approved drawings and at periodical inspections whether alterations in the steering system were made; (b) a functional test of the steering system for all operational possibilities; (c) a visual check and a tightness check of the hydraulic components, in particular valves, pipelines, hydraulic hoses, hydraulic cylinders, hydraulic pumps, and hydraulic strainers; (d) a visual check of the electrical components, in particular relays, electric motors and safety devices; (e) a check of the optical and acoustic control devices. 5. An inspection certificate, signed by the inspector, shall be issued, showing the date of inspection. 10. Article 7.02 is amended as follows: (a) The first subparagraph of paragraph 2 is replaced by the following: The area of obstructed vision for the helmsman ahead of the vessel in an unladen state with half of its supplies but without ballast shall not exceed two vessel lengths or 250 m whichever is less, to the surface of the water. (b) The second subparagraph of paragraph 6 is replaced by the following: To avoid reflections, the bridge front windows shall be glare-free or fitted so as to exclude reflections effectively. This requirement shall be deemed to be fulfilled when the windows are inclined from the vertical plane, so as to form an outward angle of not less than 10 ° and not more than 25 °. 11. Article 8.05(7) is replaced by the following: 7. Directly at tank outlets the pipework for the distribution of fuels shall be fitted with a quick-closing valve that can be operated from the deck, even when the rooms in question are closed. If the operating device is concealed, the lid or cover shall not be lockable. The operating device shall be marked in red. If the device is concealed it shall be marked with a symbol for the quick-closing valve in accordance with Fig. 9 of Appendix I with a side length of at least 10 cm. The first subparagraph shall not apply to fuel tanks mounted directly on the engine. 12. In Article 9.15(9) the following sentence is added: The number of cable joints shall be kept to a minimum. 13. Article 10.03a is amended as follows: (a) Paragraph 8 is replaced by the following: 8. An inspection certificate, signed by the expert, shall be issued, showing the date of inspection. (b) Paragraph 10 is deleted. 14. Article 10.03b is amended as follows: (a) In paragraph 1, the following point (d) is added: (d) FK-5-1-12 (Dodecafluoro-2-methylpentane-3-on). (b) Point b of paragraph 4 is replaced by the following: (b) Outlet nozzles shall be dimensioned and fitted such that the extinguishing agent is evenly distributed. In particular the extinguishing agent shall also be effective beneath the floor plates. (c) In paragraph 5, point (e), point (cc) is replaced by the following: (cc) action to be taken by the crew when the firefighting system is triggered and when accessing the protected room after triggering or flooding, in particular with regard to the possible presence of dangerous substances; (d) Paragraph 9, point (e), is replaced by the following: (e) An inspection certificate, signed by the expert, shall be issued, showing the date of inspection. (e) Paragraph 13 is replaced by the following: 13. FK-5-1-12  firefighting systems Firefighting systems using FK-5-1-12 as the extinguishing agent shall comply with the following provisions in addition to the requirements under paragraphs 1 to 9: (a) if there are several rooms to be protected, each with a different gross volume, each room shall be provided with its own firefighting system; (b) each container of FK-5-1-12 installed in the room to be protected shall be equipped with an overpressure relief valve. The overpressure relief valve shall harmlessly release the contents of the container into the room to be protected if the container is exposed to the effects of fire and the firefighting system has not been triggered; (c) each container shall be fitted with a device for checking the gas pressure; (d) the containers shall not be filled to more than 1,00 kg/l. The specific volume of the unpressurised FK-5-1-12 is to be taken as 0,0719 m3/kg; (e) the volume of FK-5-1-12 for the room to be protected shall be at least 5,5 % of the rooms gross volume. This volume shall be supplied within 10 seconds; (f) the FK-5-1-12 containers shall be provided with a pressure monitor which triggers an acoustic and optical alarm signal in the wheelhouse in the event of an unauthorised loss of propellant. If there is no wheelhouse, this alarm signal shall be given outside the room to be protected; (g) after flooding, the concentration in the room to be protected shall not exceed 10,0 %. 15. The following Article 10.03c is inserted: Article 10.03c Permanently installed firefighting systems for protecting objects Permanently installed firefighting systems for protecting objects shall only be permitted on the basis of recommendations from the Committee. 16. In paragraph 2 of Article 10.05, the first subparagraph is replaced by the following: A personalised, automatically inflatable lifejacket in accordance with European standards EN 395:1998, EN 396:1998, EN ISO 12402-3:2006 or EN ISO 12402-4:2006 shall be within reach of every person who is regularly on board a craft. 17. In Article 14.13 the following sentence is inserted after the second sentence: Additionally, for passenger vessels the expert shall verify whether a valid inspection certificate certifying the correct installation of the gas alarm system referred to in Article 15.15(9) or its inspection is available. 18. Article 15.03 is amended as follows: (a) In paragraph 1 the following sentence is added: The lightship data taken into account for the stability calculation shall be determined by means of a heeling test. (b) Paragraph 2 is amended as follows: (i) In the third subparagraph, the introductory phrase is replaced by the following: In addition, the requirement of section 3(d) shall be proved for the following load condition: (ii) The last subparagraph is deleted. (c) Paragraph 3 is amended as follows: (i) Points (a), (b) and (c) are replaced by the following: (a) the maximum righting lever hmax shall occur at a heeling angle of Ã max  ¥ (Ã mom + 3 °) and shall not be less than 0,20 m. However, in case Ã f < Ã max the righting lever at the downflooding angle Ã f shall not be less than 0,20 m; (b) the downflooding angle Ã f shall not be less than (Ã mom + 3 °); (c) the area A under the curve of the righting levers shall, depending on the position of Ã f and Ã max, reach at least the following values: Case A 1 Ã max  ¤ 15 ° or Ã f  ¤ 15 ° 0,05 mÃ rad up to the smaller of the angles Ã max or Ã f 2 15 ° < Ã max < 30 ° Ã max  ¤ Ã f 0,035+0,001 Ã  (30-Ã max) mÃ rad up to the angle Ã max 3 15 ° < Ã f < 30 ° Ã max > Ã f 0,035+0,001 Ã  (30-Ã f) mÃ rad up to the angle Ã f 4 Ã max  ¥ 30 ° and Ã f  ¥ 30 ° 0,035 mÃ rad up to the angle Ã  = 30 ° Where: hmax is the maximum lever; Ã  the heeling angle; Ã f the downflooding angle, that is the heeling angle, at which openings in the hull, in the superstructure or deck houses which cannot be closed so as to be watertight, submerge; Ã mom the maximum heeling angle according to (e); Ã max the heeling angle at which the maximum righting lever occurs; A the area under the curve of the righting levers. (ii) Point (e) is replaced by the following: (e) in each of the following two cases the heeling angle Ã mom shall not exceed 12: (aa) in application of the heeling moment due to persons and wind according to sections 4 and 5; (bb) in application of the heeling moment due to persons and turning according to sections 4 and 6. (d) In paragraph 4, the explanation ni = 4 for free deck areas and deck areas with movable furniture; for deck areas with fixed seating furniture such as benches, ni shall be calculated by assuming an area of 0,45 m in width and 0,75 m in seat depth per person is replaced by the following: ni = 3,75 for free deck areas and deck areas with movable furniture; for deck areas with fixed seating furniture such as benches, ni shall be calculated by assuming an area of 0,50 m in width and 0,75 m in seat depth per person (e) Paragraph 9 is amended as follows: (i) The table below the introductory phrase of the second subparagraph is replaced by the following table: 1-compartment status 2-compartment status Dimension of the side damage longitudinal l [m] 0,10 Ã  LWL, however not less than 4,00 m 0,05 Ã  LWL, however not less than 2,25 m transverse b [m] B/5 0,59 vertical h [m] from vessel bottom to top without delimitation Dimension of the bottom damage longitudinal l [m] 0,10 Ã  LWL, however not less than 4,00 m 0,05 Ã  LWL, however not less than 2,25 m transverse b [m] B/5 vertical h [m] 0,59; pipework installed according to Article 15.02(13)(c), shall be deemed intact (ii) In point (d), the last subparagraph is deleted. (f) In paragraph 10, the following point (d) is added: (d) the calculation of the free surface effect in all intermediate stages of flooding shall be based on the gross surface area of the damaged compartments. (g) Paragraph 11 is amended as follows: (i) In the introductory phrase, the words due to persons are deleted. (ii) Point (b) is replaced by the following: (b) beyond the equilibrium position the positive part of the righting lever curve shall display a righting lever value of GZR  ¥ 0,02 m with an area A  ¥ 0,0025 mÃ rad. These minimum values for stability shall be met until the immersion of the first unprotected opening or in any case before reaching a heeling angle Ã m of 25 °. 19. Article 15.06 is amended as follows: (a) In paragraph 3, point (a), the following sentence is added: rooms, with the exception of cabins, and groups of rooms that have only one exit, shall have at least one emergency exit; (b) In paragraph 8, point (a), the introductory phrase is replaced by the following: the total area of the muster areas (AS) shall correspond to at least the following value: 20. Article 15.09 is amended as follows: (a) In paragraph 1, the first subparagraph is replaced by the following: In addition to the lifebuoys specified in Article 10.05(1), all parts of the deck intended for passengers and not enclosed shall be equipped with suitable lifebuoys, which shall be positioned on both sides of the vessel not more than 20 m apart. Lifebuoys shall be considered as suitable if they comply with  the European standard EN 14144:2003, or  the International Convention for the Safety of Life at Sea (SOLAS 1974) Chapter III Rule 7.1 and the International Life-Saving Appliance (LSA) Code, paragraph 2.1. (b) Paragraph 2 is replaced by the following: 2. In addition to the lifebuoys referred to in section 1, individual life-saving equipment according to Article 10.05, section 2, shall be within reach for all shipboard personnel. For shipboard personal not responsible for undertaking duties according to the safety rota not inflatable or semi-automatically inflatable lifejackets according to the standards mentioned in Article 10.05, section 2, are allowed. (c) Paragraph 4 is amended as follows: (i) The first subparagraph is replaced by the following: In addition to the life-saving equipment referred to in sections 1 and 2, individual life-saving equipment according to Article 10.05, section 2, shall be available for 100 % of the maximum permitted number of passengers. Not inflatable or semi-automatically inflatable lifejackets according to the standards mentioned in Article 10.05, section 2, are also allowed. (ii) The second subparagraph is deleted. 21. Article 15.10(6), the last sentence is replaced by the following: The emergency power plant shall be installed either above the margin line or as far away as possible from the power sources according to Article 9.02(1), so as to ensure that, in the event of flooding in accordance with Article 15.03(9), it is not flooded at the same time as these power sources. 22. Article 15.11 is amended as follows: (a) Paragraph 1 is amended as follows: (i) In point (d), point (aa) is replaced by the following: (aa) Annex I, part 3, of the Code for Fire Test Procedures, and (ii) The following point (e) is added: (e) The inspection body may, in accordance with the Code for Fire Test Procedures, prescribe a test on a sample partition in order to ensure compliance with the provisions of paragraph 2 on resistivity and temperature increase. (b) Paragraph 2 is replaced by the following: 2. Partitions (a) Partitions between rooms shall be designed in accordance with the following tables: (aa) Table for partitions between rooms, in which no pressurised sprinkler systems according to Article 10.03a are installed. Rooms Control centres Stairwells Muster areas Lounges Engine rooms Galleys Store rooms Control centres  A0 A0/B15 (1) A30 A60 A60 A60 Stairwells  A0 A30 A60 A60 A60 Muster areas  A30/B15 (2) A60 A60 A60 Lounges /B15 (3) A60 A60 A60 Engine rooms A60/A0 (4) A60 A60 Galleys A0 A60/B15 (5) Store rooms  (bb) Table for partitions between rooms, in which pressurised sprinkler systems according to Article 10.03a are installed Rooms Control centres Stairwells Muster areas Lounges Engine rooms Galleys Store rooms Control centres  A0 A0/B15 (6) A0 A60 A30 A30 Stairwells  A0 A0 A60 A30 A0 Muster areas  A30/B15 (7) A60 A30 A30 Lounges /B0 (8) A60 A30 A0 Engine rooms A60/A0 (9) A60 A60 Galleys  B15 Store rooms  (b) Type A partitions are bulkheads, walls and decks which satisfy the following requirements: (aa) They are made of steel or of another equivalent material; (bb) They are appropriately stiffened; (cc) They are insulated with an approved non-combustible material such that the average temperature on the side facing away from the fire rises to not more than 140 °C above the initial temperature and at no point, including the gaps at the joints, does a temperature increase of more than 180 °C above the initial temperature occur within the following specified periods: Type A60  60 minutes Type A30  30 minutes Type A0  0 minutes; (dd) they are constructed in such a way as to prevent the transmission of smoke and flames until the end of the one-hour normal fire test; (c) Type B partitions are bulkheads, walls, decks, ceilings or facings that meet the following requirements: (aa) they are made of an approved non-combustible material. Furthermore, all materials used in the manufacture and assembly of partitions shall be non-combustible, except for the facing, which shall be at least flame retardant; (bb) they demonstrate an insulation value such that the average temperature on the side facing away from the fire rises to not more than 140 °C above the initial temperature and at no point, including the gaps at the joints, does a temperature increase of more than 225 °C above the initial temperature occur within the following specified periods: Type B15  15 minutes Type B0  0 minutes; (cc) they are constructed in such a way as to prevent the transmission of flames until the end of the first half hour of the normal fire test. 23. Article 15.15 is amended as follows: (a) In paragraph 1, the introductory phrase is replaced by the following: Passenger vessels authorised to carry up to a maximum of 50 passengers and with a length LWL of not more than 25 m shall prove adequate stability after damage according to Article 15.03(7 to 13) or, as an alternative, prove that they comply with the following criteria after symmetrical flooding: (b) In paragraph 1, point (a) is replaced by the following: (a) the immersion of the vessel shall not exceed the margin line and (c) In paragraph 5, the first sentence is replaced by the following: The inspection body may waive the application of Article 10.04 in the case of passenger vessels authorised to carry up to a maximum of 250 passengers and with a length LWL of not more than 25 m, provided they are equipped with a platform, accessible from each side of the vessel, directly above the line of flotation, so as to enable persons to be recovered from the water. (d) In paragraph 10, the introductory phrase is replaced by the following: The following provisions shall not apply to passenger vessels with a length LWL not exceeding 25 m: 24. In Article 16.06, paragraph 2, the term official number is replaced by European Vessel Identification Number. 25. Article 21.02 is amended as follows: (a) In paragraph 1, point (g), after the reference to Article 10.03b the following reference is inserted: Article 10.03c (b) In paragraph 2, point (d), the reference to Article 10.07 is replaced by the following: Article 10.05. 26. The table in Article 24.02(2) is amended as follows: (a) The following entry relating to Article 6.02(1) is inserted after the entry relating to Article 6.01(7): 6.02(1) Presence of separate hydraulic tanks NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 Duplicated pilot valves in case of hydraulic drive units NRC, at the latest on issue or renewal of the Community certificate after 1.1.2020 Separated pipework for the second drive unit in case of hydraulic drive units NRC, at the latest on issue or renewal of the Community certificate after 1.1.2020 (b) The entry relating to Article 6.02(2) is replaced by the following: paragraph 2 Activating the second drive unit by means of a single operation NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 (c) The entry relating to Article 6.03(1) is replaced by the following: 6.03(1) Connection of other consumers to hydraulic steering apparatus drive units NRC, at the latest on issue or renewal of the Community certificate after 1.1.2020 (d) The entry relating to Article 6.03(2) is deleted. (e) The entry relating to Article 6.07(2)(a) is replaced by the following: 6.07(2)(a) level alarm of the hydraulic tanks and alarm of the service pressure NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 (f) The following entry relating to Article 7.02(2) is inserted after the entry relating to Article 6.08(1): 7.02(2) Obstructed vision ahead of the vessel 2 vessel lengths if less than 250 m NRC, at the latest on issue or renewal of the Community certificate after 1.1.2049 (g) The entry relating to Article 8.05(7) is replaced by the following: paragraph 7, first subparagraph Quick-closing valve on the tank operated from deck, even when the rooms in question are closed. NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 (h) The entry relating to Article 15.01(2)(e) is replaced by the following: (e) Prohibition of liquefied gas installations according to Chapter 14 NRC, at the latest on issue or renewal of the Community certificate after 1.1.2045. The transitional provision applies only if alarm systems are fitted in accordance with Article 15.15(9) (i) The following entry relating to Article 15.06(6)(c) is inserted after the entry relating to Article 15.06(6)(b): (c) No escape routes through engine rooms NRC, at the latest on issue or renewal of the Community certificate after 1.1.2007 No escape routes through galleys NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 (j) The entry relating to Article 15.06(7) is replaced by the following: paragraph 7 Suitable safety guidance system NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 (k) The entry relating to Article 15.06(16) is replaced by the following: paragraph 16 Potable water systems in accordance with Article 12.05 NRC, at the latest 31.12.2006 (l) The entry relating to Article 15.07 is replaced by the following: 15.07 Requirements for the propulsion system NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 (m) The entry relating to Article 15.09(4) is replaced by the following: paragraph 4 Life-saving equipment For passenger vessels which were equipped with collective life-saving appliances according to Article 15.09(5) before 1.1.2006, these appliances are considered an alternative to individual life-saving equipment. For passenger vessels which were equipped with collective life-saving appliances according to Article 15.09(6) before 1.1.2006, these are considered an alternative to individual life-saving equipment until the issue or renewal of the Community certificate after 1.1.2010 (n) The entry relating to Article 15.10(3) is replaced by the following: paragraph 3 Adequate emergency lighting NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 (o) The entry relating to Article 15.10(6) is replaced by the following: paragraph 6, first sentence Partitions according to Article 15.11(2). NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 second and third sentence Installation of cables NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 fourth sentence Emergency power plant above the margin line NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 (p) The entry relating to Article 15.12(1) is replaced by the following: 15.12(1)(c) Portable fire extinguishers in galleys NRC, at the latest on issue or renewal of the Community certificate (q) The entry relating to Article 15.12(2) is replaced by the following: paragraph 2(a) Second fire-extinguishing pump NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 (r) The entry relating to Article 15.12(3) is replaced by the following: paragraph 3(b) and (c) Pressure and water jet length NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 (s) The entry relating to Article 15.12(9) is replaced by the following: paragraph 9 Fire-extinguishing system in engine rooms NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 27. In the table to Article 24.03(1) the entry relating to 15.05 is replaced by the following: 15.05 Number of passengers Issue or renewal of the Community certificate after 1.1.2045 28. The table in Article 24.06(5) is amended as follows: (a) The following entry is inserted after the entry relating to Chapter 3: CHAPTER 6 6.02(1) Duplicated pilot valves in case of hydraulic drive units NRC, at the latest on issue or renewal of the Community certificate after 1.1.2020 1.4.2007 Separated pipework for the second drive unit in case of hydraulic drive units NRC, at the latest on issue or renewal of the Community certificate after 1.1.2020 1.4.2007 6.03(1) Connection of other consumers to hydraulic steering apparatus drive units NRC, at the latest on issue or renewal of the Community certificate after 1.1.2020 1.4.2007 6.07(2)(a) level alarm of the hydraulic tanks and alarm of the service pressure NRC, at the latest with renewal of the Community certificate after 1.1.2010 1.4.2007 CHAPTER 7 7.02(2) Obstructed vision ahead of the vessel 2 vessel lengths if less than 250 m NRC, at the latest on issue or renewal of the Community certificate after 1.1.2049 30.12.2008 (b) The following entry relating to Article 8.05(7), first sentence, is inserted after the entry relating to Article 8.03(3): 8.05(7) first sentence Quick-closing valve on the tank operated from deck, even when the rooms in question are closed. NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 1.4.2008 (c) The entry relating to Article 15.01(2)(e) is replaced by the following: (e) Prohibition of liquefied gas installations according to Chapter 14 NRC, at the latest on issue or renewal of the Community certificate after 1.1.2045. The transitional provision applies only if alarm systems are fitted in accordance with Article 15.15(9). 1.1.2006 (d) The entry relating to Article 15.06(6)(c) is replaced by the following: (c) No escape routes through engine rooms NRC, at the latest on issue or renewal of the Community certificate after 1.1.2007 1.1.2006 No escape routes through galleys NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015. (e) The entry relating to Article 15.06(7) is replaced by the following: paragraph 7 Suitable safety guidance system NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015. 1.1.2006 (f) The entry relating to Article 15.06(16) is replaced by the following: paragraph 16 Potable water systems in accordance with Article 12.05 NRC, at the latest 31.12.2006 1.1.2006 (g) The entry relating to Article 15.07 is replaced by the following: 15.07 Requirements for the propulsion system NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 1.1.2006 (h) The entry relating to Article 15.09(4) is replaced by the following: paragraph 4 Life-saving equipment For passenger vessels which were equipped with collective life-saving appliances according to Article 15.09(5) before 1.1.2006, these appliances are considered an alternative to individual life-saving equipment. For passenger vessels which were equipped with collective life-saving appliances according to Article 15.09(6) before 1.1.2006, these are considered an alternative to individual life-saving equipment until the issue or renewal of the Community certificate after 1.1.2010 1.1.2006 (i) The entry relating to Article 15.10(3) is replaced by the following: paragraph 3 Adequate emergency lighting NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 1.1.2006 (j) The entry relating to Article 15.10(6) is replaced by the following: paragraph 6, first sentence Partitions according to Article 15.11(2). NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 1.1.2006 second and third sentences Installation of cables NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 1.1.2006 fourth sentence Emergency power plant above the margin line NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015 1.1.2006 (k) The entry relating to Article 15.12(1) is replaced by the following: 15.12(1)(c) Portable fire extinguishers in galleys NRC, at the latest on issue or renewal of the Community certificate 1.1.2006 (l) The entry relating to Article 15.12(2) is replaced by the following: paragraph 2(a) Second fire-extinguishing pump NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 1.1.2006 (m) The following entry: paragraph 9 Fire-extinguishing system in engine rooms NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 1.1.2006 15.12(9) Fire-extinguishing system in engine rooms made from steel or with equivalent properties NRC, at the latest on issue or renewal of the Community certificate after 1.1.2045. The transitional period does not apply to passenger vessels which have been laid down after 31.12.1995, the hull of which is made of wood, aluminium or plastic and the engine rooms of which are not made of a material according to Article 3.04(3) and (4). 1.1.2006 is replaced by the following: paragraph (9) Fire-extinguishing system in engine rooms NRC, at the latest on issue or renewal of the Community certificate after 1.1.2015. The transitional provision does not apply to passenger vessels which have been laid down after 31.12.1995, the hull of which is made of wood, aluminium or plastic and the engine rooms of which are not made of a material according to Article 3.04(3) and (4). 1.1.2006 29. The table in Article 24a.02(2) is amended as follows: (a) The following entry relating to Article 6.02(1) is inserted after the entry relating to Article 6.01(7): 6.02(1) Presence of separate hydraulic tanks NRC, at the latest on issue or renewal of the Community certificate after 1.1.2026 Duplicated pilot valves in case of hydraulic drive units NRC, at the latest on issue or renewal of the Community certificate after 1.1.2026 Separated pipework for the second drive unit in case of hydraulic drive units NRC, at the latest on issue or renewal of the Community certificate after 1.1.2026 (b) The entry relating to Article 6.02(2) is replaced by the following: paragraph 2 Activating the second drive unit by means of a single action NRC, at the latest on issue or renewal of the Community certificate after 1.1.2026 (c) The entry relating to Article 6.03(1) is replaced by the following: 6.03(1) Connection of other consumers to hydraulic steering apparatus drive units NRC, at the latest on issue or renewal of the Community certificate after 1.1.2026 (d) The entry relating to Article 6.03(2) is deleted. (e) The entry relating to Article 6.07(2) is replaced by the following: 6.07(2)(a) Level alarm of the hydraulic tanks and alarm of the service pressure NRC, at the latest on issue or renewal of the Community certificate after 1.1.2026 (f) The entry relating to Article 7.02(2) to (7) is replaced by the following: 7.02(2) to (6) Unobstructed view from the wheelhouse, except the following sections NRC, at the latest on issue or renewal of the Community certificate after 1.1.2049 30. The following Figure 9 is inserted in Appendix I: Figure 9 Quick-closing valve on the tank Colour: brown/white 31. The following Appendices III and IV are added: Appendix III Model of the Unique European Vessel Identification Number A A A x x x x x [Code of the competent authority that assigns the European Vessel Identification Number] [Serial Number] In the model, AAA  represents the three-digit code given by the competent authority assigning the European Vessel Identification Number according to the following number ranges: 001-019 France 020-039 Netherlands 040-059 Germany 060-069 Belgium 070-079 Switzerland 080-099 reserved for craft from countries that are not party to the Mannheim Convention and for which a Rhine Vessel Certificate has been issued before 1 April 2007 100-119 Norway 120-139 Denmark 140-159 United Kingdom 160-169 Iceland 170-179 Ireland 180-189 Portugal 190-199 reserved 200-219 Luxembourg 220-239 Finland 240-259 Poland 260-269 Estonia 270-279 Lithuania 280-289 Latvia 290-299 reserved 300-309 Austria 310-319 Liechtenstein 320-329 Czech Republic 330-339 Slovakia 340-349 reserved 350-359 Croatia 360-369 Serbia 370-379 Bosnia and Herzegovina 380-399 Hungary 400-419 Russian Federation 420-439 Ukraine 440-449 Belarus 450-459 Republic of Moldova 460-469 Romania 470-479 Bulgaria 480-489 Georgia 490-499 reserved 500-519 Turkey 520-539 Greece 540-549 Cyprus 550-559 Albania 560-569 former Yugoslav Republic of Macedonia 570-579 Slovenia 580-589 Montenegro 590-599 reserved 600-619 Italy 620-639 Spain 640-649 Andorra 650-659 Malta 660-669 Monaco 670-679 San Marino 680-699 reserved 700-719 Sweden 720-739 Canada 740-759 United States of America 760-769 Israel 770-799 reserved 800-809 Azerbaijan 810-819 Kazakhstan 820-829 Kyrgyzstan 830-839 Tajikistan 840-849 Turkmenistan 850-859 Uzbekistan 860-869 Iran 870-999 reserved. xxxxx  represents the five-digit serial number given by the competent authority. Appendix IV Data for the identification of a vessel A. All vessels 1. Unique European Vessel Identification Number in accordance with Article 2.18 of this Annex (Annex V, Part 1, box 3 of the model, and Annex VI, fifth column) 2. Name of the craft/vessel (Annex V, Part 1, box 1 of the model, and Annex VI, fourth column) 3. Type of craft as defined in Article 1.01, points 1-28, of this Annex (Annex V, Part 1, box 2 of the model) 4. Length over all as defined in Article 1.01, point 70, of this Annex (Annex V, Part 1, box 17a) 5. Breadth over all as defined in Article 1.01 point 73, of this Annex (Annex V, Part 1, box 18a) 6. Draught as defined in Article 1.01 point 76, of this Annex (Annex V, Part 1, box 19) 7. Source of data (= Community Certificate) 8. Deadweight (Annex V, Part 1, box 21 and Annex VI, 11th column) for cargo vessels 9. Displacement as defined in Article 1.01 point 60, of this Annex (Annex V, Part 1, box 21 and Annex VI, 11th column) for vessels other than cargo vessels 10. Operator (owner or his representative, Annex II, Chapter 2) 11. Issuing Authority (Annex V, Part 1, and Annex VI) 12. Number of Community Inland Navigation Certificate (Annex V, Part 1, and Annex VI, first column of the model) 13. Expiration date (Annex V, Part 1, box 11 of the model, and Annex VI, 17th column of the model) 14. Creator of dataset B. Where available 1. National number 2. Type of craft in accordance with the Technical Specification for Electronic Ship Reporting in inland navigation 3. Single or double hull in accordance with ADN/ADNR 4. Height as defined in Article 1.01 No 75 5. Gross tonnage (for maritime vessels) 6. IMO number (for maritime vessels) 7. Call sign (for maritime vessels) 8. MMSI number 9. ATIS code 10. Type, number, issuing authority and expiration date of other certificates (1) Partitions between control centres and internal muster areas shall correspond to Type A0, but external muster areas only to Type B15. (2) Partitions between lounges and internal muster areas shall correspond to Type A30, but external muster areas only to Type B15. (3) Partitions between cabins, partitions between cabins and corridors and vertical partitions separating lounges according to section 10 shall comply with Type B15, for rooms fitted with pressurised sprinkler systems B0. (4) Partitions between engine rooms according to Articles 15.07 and 15.10, section 6, shall comply with Type A60; in other cases they shall comply with Type A0. (5) B15 is sufficient for partitions between galleys, on the one hand, and cold-storage rooms and food store rooms, on the other. (6) Partitions between control centres and internal muster areas shall correspond to Type A0, but external muster areas only to Type B15. (7) Partitions between lounges and internal muster areas shall correspond to Type A30, but external muster areas only to Type B15. (8) Partitions between cabins, partitions between cabins and corridors and vertical partitions separating lounges according to section 10 shall comply with Type B15, for rooms fitted with pressurised sprinkler systems B0. (9) Partitions between engine rooms according to Articles 15.07 and 15.10, section 6, shall comply with Type A60; in other cases they shall comply with Type A0. ANNEX II 1. Annex V to Directive 2006/87/EC is amended as follows: (a) In Part I, box 3 of the model, the term Official number is replaced by Unique European Vessel Identification Number. (b) In Part II, item 2 of the model, the term Official number is replaced by Unique European Vessel Identification Number. (c) In Part III, box 3 of the model, the term Official number is replaced by Unique European Vessel Identification Number. 2. In Annex VI to Directive 2006/87/EC, in the fifth column, the heading Official number is replaced by the heading Unique European Vessel Identification Number.